

114 HR 6374 IH: Recognizing Mayaguez Veterans Act
U.S. House of Representatives
2016-11-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 6374IN THE HOUSE OF REPRESENTATIVESNovember 17, 2016Mr. Meadows (for himself and Ms. Gabbard) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo extend the Vietnam Service Medal to veterans of the Armed Forces who participated in the S.S.
			 Mayaguez rescue operation.
	
 1.Short titleThis Act may be cited as the Recognizing Mayaguez Veterans Act. 2.Award of Vietnam Service Medal to veterans who participated in Mayaguez rescue operation (a)Award authorizedThe Secretary of the military department concerned shall, upon the application by or on behalf of an individual who is an eligible veteran, award that individual the Vietnam Service Medal, notwithstanding any otherwise applicable requirements for the award of that medal. Any such award shall be made in lieu of any Armed Forces Expeditionary Medal awarded the individual for the individual’s participation in the Mayaguez rescue operation.
 (b)Treatment of deceased veteransIn the case of a veteran who is deceased, the application described in subsection (a) may be submitted by the next of kin of the veteran.
 (c)Eligible veteranFor purposes of this section, the term eligible veteran means a veteran of the Armed Forces— (1)who was awarded the Armed Forces Expeditionary Medal for participation in military operations known as the Mayaguez rescue operation of May 12–15, 1975; or
 (2)who participated in such operation. 